In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-19-00338-CV
                ___________________________

IN RE DIRT ROAD, INC. D/B/A “CHOATE USA” AND COMMERCIAL
  WATER MANAGEMENT, INC., D/B/A “CHOATE USA”, Relators




                        Original Proceeding
                   Trial Court No. 17-8141-367


          Before Sudderth, C.J.; Womack and Wallach, JJ.
               Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: November 1, 2019




                                         2